Citation Nr: 0945922	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  03-06 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for acute and subacute 
peripheral neuropathy.

REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel




INTRODUCTION

The Veteran had active duty service from August 1973 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In February 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.

A private medical record submitted by the Veteran in April 
2002 noted a diagnosis of depression secondary to peripheral 
neuropathy.  Therefore, a claim for service connection for 
depression is referred to the RO for appropriate development.

The Board previously remanded this matter in March 2008.


FINDING OF FACT

Acute and subacute peripheral neuropathy is related to 
service.


CONCLUSION OF LAW

Acute and subacute peripheral neuropathy was incurred in 
service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2009).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In an April 2002 letter, the RO provided the Veteran with 
notice of the information and evidence necessary to 
substantiate his claim for service connection for peripheral 
neuropathy.   This letter explained what evidence the Veteran 
should provide, what evidence VA was responsible for 
obtaining and what evidence VA would assist him in obtaining.  
This notice was provided prior to the rating decision on 
appeal.

In a March 2006 letter, the RO provided the Veteran with 
notice of how disability ratings and effective dates are 
determined.

Regarding the duty to assist, the RO obtained the service 
treatment records and post-service medical records identified 
by the Veteran.  The Veteran was afforded several VA 
examinations.

The Board finds that VA's duties to notify and assist have 
been satisfied.  Even assuming otherwise, remanding for 
additional notification and/or assistance is unnecessary 
because, due to the favorable disposition of this claim, the 
Board's decision to proceed in adjudicating it does not 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. 384, 392- 94 (1993).

II.  Analysis of Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131. That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, 
including organic diseases of the nervous system, if it is 
shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, such disease became manifest to a degree 
of 10 percent within one year from the date of discharge, and 
there is no evidence of record establishing otherwise.  
38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a).  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  
38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In Barr v. Nicholson, 21, Vet. App. 303, 307-309 (2007), the 
Court held that medical evidence is not always required to 
establish in-service incurrence and nexus.  The Court noted 
that lay evidence may establish the presence of a condition 
during service, post service continuity of symptomatology and 
evidence of a nexus between the present disability and post 
service symptomatology.  Id.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
The Veteran had active duty service from August 1973 to June 
1976.   The Veteran's DD Form 214 reflects that he served as 
a corrosion control specialist.  The Veteran asserts that 
peripheral neuropathy was incurred as a result of chemical 
exposure in his service occupation as a corrosion control 
specialist.   

The Veteran's service treatment records do not include any 
findings or complaints of peripheral neuropathy.  

The post-service medical evidence of records reflects 
treatment for peripheral neuropathy since 2000.  However, in 
statements in support of his claim, the Veteran indicated 
that he began experiencing peripheral neuropathy symptoms in 
1974 or 1975.  

There are several medical opinions in evidence regarding the 
etiology of the Veteran's disability.  

An October 2005 statement from Dr. M. P., M.D. indicated that 
the Veteran was seen at the neuromuscular clinic for 
peripheral neuropathy.  His diagnosis was a primarily 
demyelinating sensory motor peripheral neuropathy.  Dr. M.P. 
stated that there are at least 200 different known causes for 
underlying peripheral neuropathy, many of which were excluded 
in the Veteran.  Dr. M.P. opined that the continuous exposure 
to organic solvents in paint and other chemicals while in 
service could possibly be an etiology for his neuropathy.  
She stated that organic solvents are well known to cause 
peripheral neuropathy.

The Veteran had a VA examination in May 2008.  The examiner 
indicated that the claims file was reviewed.  The examiner 
noted that the Veteran worked as a painter in the Air Force 
and reported considerable exposure to paint thinners and 
paint strippers and other organic solvents and chemicals, 
including urethanes, methylethylketone and possibly toluene).  
The Veteran began developing diabetes around 2004.  The 
examiner diagnosed hyperalgesic peripheral, predominantly 
sensory, neuropathy of unclear cause and likely superimposed, 
or subsequent diabetic neuropathy.  The examiner stated that, 
classically, organic solvent-based neurotoxicity is believed 
to occur acutely during exposures or within months after 
exposures to these agents.  The examiner stated, however, 
that instance of delayed onset of neuropathy have been 
reported after long-term solvent exposure without an 
alternate cause.  Furthermore, multiple series document that 
nerve conduction abnormalities may persist following long-
term exposure to various organic solvents, apparently without 
short-term clinical symptoms.  The examiner stated that 
whether such abnormalities predispose to, or evolve into, 
symptomatic nerve damage is unknown at this time, but the 
possibility of long term exposure leading to delayed nerve 
injury remains plausible based on the available data.  The 
examiner stated that the time of onset of neuropathy is 
unclear, but the history as given suggests that the Veteran 
was having symptoms for many years prior to coming to medical 
attention.  The examiner noted that the Veteran drank alcohol 
in earlier years, which could have contributed to nerve 
injury.  It was noted that the Veteran's symptoms did not 
stabilize or remit when he stopped drinking. 

In an April 2009 addendum opinion, the VA examiner noted that 
the Veteran reported the development of foot symptoms around 
1974-75.  The VA examiner noted that this preceded the 
diagnosis of diabetes mellitus by two decades and occurred 
shortly after his military service.  The examiner stated 
that, given these considerations, it is at least as likely as 
not that the Veteran's neuropathy was caused by his military 
service. 

The record establishes that the Veteran's service occupation 
as a corrosion control specialist involved exposures to 
chemicals in paints and solvents.  Two medical opinions 
linked the Veteran's currently diagnosed peripheral 
neuropathy to his in-service exposures to organic solvents 
and other chemicals.  Accordingly, service connection for 
acute and subacute peripheral neuropathy is warranted.








ORDER

Service connection for acute and subacute peripheral 
neuropathy is granted.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


